PER CURIAM.
This is an appeal from an order granting a new trial to the defendants on both damages and liability. The trial judge failed to set forth in the order the specific grounds for granting a new trial. He merely stated that he was “astounded” and that the jury could not have arrived at the $30,000.00 verdict on liability and damages without prejudice, sympathy or misunderstanding of the evidence entering into the award.
Accordingly, pursuant to Fla.R.Civ.P. 1.530(f), jurisdiction is hereby relinquished to the trial court for thirty days for the entry of an order specifying the grounds for granting a new trial.
CROSS, LETTS and MOORE, JJ., concur.